Citation Nr: 1412449	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for cervical spine strain. 

2.  Entitlement to a disability rating higher than 10 percent for thoracolumbar spine strain with radiculopathy, status post fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Custody of the file was subsequently transferred to the RO in Waco, Texas, which is currently VA's Agency of Original Jurisdiction (AOJ).

In August 2012 the Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take the existence of this electronic record into consideration.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by forward flexion of the cervical spine greater than 30 degrees, combined range of motion of the cervical spine greater than 170 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The Veteran's thoracolumbar spine diabilty is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.
CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating higher than 10 percent for cervical spine strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  For the entire appeal period, the criteria for a disability rating higher than 10 percent for thoracolumbar spine strain with radiculopathy, status post fusion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial disability ratings following grant of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the appellant has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA spinal examinations were conducted in August 2009 and February 2011.

The appellant was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issues to the claimant and asked specific questions directed at identifying whether the appellant met the criteria for an increased or separate rating.  Additionally, the appellant volunteered his history and symptoms since service.  

The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Applicable Laws and Regulations

Disability evaluations are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. However, 38 C.F.R. § 4.14 does not preclude assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Under the current rating criteria, effective from September 26, 2003, spine disabilities other than intervertebral disc syndrome (IVDS) are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2013).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

IVDS is evaluated either under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Board notes that the Veteran is not shown to have IVDS, so the Formula for Rating IVDS is not applicable here.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation will be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, The Spine, Note (2)(2013); see also 38 C.F.R. § 4.71a, Plate V.  
Thoracolumbar and cervical spine segments are evaluated separately, except where there is unfavorable ankylosis of both segments.  Id. at Note (6). 

Under the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).

Evidence and Analysis

The Veteran was afforded a VA spine examination in August 2009, prior to the October 2009 grant of service connection for his cervical and thoracolumbar spine disabilities.  At that examination the Veteran indicated he experienced constant, sharp pain in his neck.  He did not report any features or symptoms associated with that pain.  The Veteran stated he treated the neck pain with narcotics once daily and that it required him to take a ten minute break each hour.  

Regarding his low back, the Veteran indicated that he experienced constant, sharp, stinging pain.  He stated he took narcotics each day and wore a back brace for several hours each day, both of which helped the pain.  He reported bilateral radiculopathy extending to both feet, but denied difficulty walking.  He indicated he did not use any assistive devices.  The Veteran reported that, due to his low back pain, he was unable to lift more than 10 pounds, to run, to sit for more than 30 or stand for more than 15 minutes, or to bend with ease.

Upon physical examination, the examiner indicated that the Veteran's muscle strength was equal bilaterally, and that there was no change in range of motion (ROM) and no weakness or increased pain during repetitive movements or when resistance was applied to the neck, back, and joints.  Regarding the cervical spine specifically, the examiner reported normal positioning of the head with symmetrical appearance of the head and neck.  He stated that the spine was tender to palpation in the thoracocervical area, and indicated there were no other objective findings.  He reported cervical spine ROM as follows: forward flexion to 45 degrees, extension to 55 degrees, left and right lateral rotation to 70 degrees, and left and right lateral flexion to 45 degrees, for a combined ROM of 320.  The Veteran reported pain throughout each ROM.  

Turning to the thoracolumbar spine, the examiner stated that the low back was tender to palpation and mildly swollen.  Bilateral straight leg raises caused pain in the lower back that extended to the legs, with tingling in the feet.  The examiner reported thoracolumbar ROM as follows: forward flexion to 85 degrees, extension to 30 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation 30 degrees, for a combined ROM of 235.  The Veteran reported pain throughout each ROM.

The examiner indicated that the Veteran had no bowel or bladder problems.  His cranial nerves were intact, and his deep tendon reflexes were 2+.  Sensation was also intact, and the Lasegue sign and Waddell test were negative.  The examiner diagnosed the Veteran with pain and radiculopathy of the lumbar spine, post spinal fusion, and thoracocervical strain.

The Veteran was afforded a second VA spine examination in February 2011.  At that time, the Veteran reported that he had constant, mild pain and stiffness in his neck, which led to headaches.  He indicated that his neck pain did not radiate, and stated that he took muscle relaxants and Gabapentin to relieve his symptoms.  Regarding his low back, the Veteran reported constant, sharp, stabbing pain that was mild in severity.  He indicated the pain radiated into both legs, causing numbness and tingling that had resulted in loss of balance in the past several months.  He reported wearing a back brace daily, indicated that his walking was limited to less than one mile, and reported that running and swimming caused pain.

The Veteran reported additional symptoms of urinary urgency and nocturia, a history of fatigue, decreased motion, weakness, and muscle spasm, but denied a history of leg or foot weakness.

Upon physical examination, the examiner reported normal gait, and indicated that inspection of the spine revealed normal posture, head position, and symmetry in appearance.  There was no spinal ankylosis.  Examination of the thoracolumbar sacrospinals revealed no spasm, atrophy, or weakness.  There was objective evidence of guarding, pain with motion, and tenderness.  However, the examiner indicated that the spasm and guarding were not severe enough to cause an abnormal gait or spinal contour.  The examiner reported thoracolumbar spine ROM as follows: forward flexion to 65 degrees, extension to 10 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation 30 degrees, for a combined ROM of 185.  He stated there was no objective evidence of pain on active ROM or following repetitive motion, and that there were no additional limitations after three repetitions.  

Turning to the cervical spine, the examiner reported ROM as follows: forward flexion to 40 degrees, extension to 40 degrees, left lateral rotation to 75 degrees, right lateral rotation to 70 degrees, left lateral flexion to 25 degrees, and right lateral flexion to 30 degrees, for a combined ROM of 280.  He again stated there was no objective evidence of pain on active ROM or following repetitive motion, and that there were no additional limitations after three repetitions.

The examiner reported normal peripheral nerve reflex and sensory examination findings.  A detailed motor examination revealed active movement against full resistance (5/5) for all joints save the Veteran's hips and knees, for which active movement against some resistance (4/5) was reported.  

The examiner diagnosed the Veteran with degenerative disc disease and mild degenerative joint disease of the cervical spine, and degenerative disc and joint disease of thoracolumbar spine, status post fusion.  

The examiner indicated that the Veteran's cervical spine disability caused pain during occupational activities, but had no effect on his usual daily activities.  He stated that the Veteran's thoracolumbar spine disability caused decreased mobility, pain, and problems with lifting and carrying at work.  His daily activities were limited by pain and the inability to lift and carry items such as groceries.  When questioned regarding his employment status, the Veteran indicated that he had worked as an assistant manager, but quit in July 2010 due to back pain and lifting requirements.  The examiner reported that both disabilities resulted in the need for different assignments at work.

In addition to the examinations of record, VA treatment records dated throughout the appeal period indicate that the Veteran sought spine-related treatment, primarily for low back pain, on multiple occasions.  In 2009, the Veteran reported numbness in his legs after running.  In February 2012, he reported a history of cervical radicular pain, but indicated it was stable at that time, without numbness.  He reported on several occasions that he was taking Naproxen and Flexeril to treat his spine conditions.  Gabapentin was also prescribed for neuropathic pain.  In March 2012, full ROM without pain was reported, and a neurological examination revealed active ROM and no paresthesia.  The treatment provider conducting the examination reported that the Veteran moved all extremities with symmetry of strength.

The Board has also reviewed and considered the Veteran's lay assertions regarding the severity of his conditions and his symptoms, including muscle spasms, pain, stiffness, weakness, numbness, and tingling.  However, the Board finds that the clinical evidence of record is of greater probative value as to the Veteran's level of impairment.

The Board finds that a rating in excess of 10 percent is not warranted at any time for the Veteran's cervical spine strain.  The evidence of record shows the Veteran had forward flexion to 45 degrees during his 2009 examination, and to 40 degrees during his 2011 examination, without changes after repetitive motion.  The combined range of motion during these examinations was, at worst, 280 degrees.  Both examiners indicated there was no abnormal gait or spinal contour.

The Board also finds that a rating in excess of 10 percent for the Veteran's thoracolumbar spine strain with radiculopathy, status post fusion, is not warranted at any time.  The clinical evidence of record shows the Veteran had forward flexion to 85 degrees during his 2009 examination, and to 65 degrees during his 2011 examination, without changes after repetitive motion.  The combined range of motion during these examinations was, at worst, 185 degrees.  The 2009 examiner reported a normal gait and spinal contour and, although the 2011 examiner reported muscle spasm and guarding, he also indicated there was no abnormal gait or spinal contour.

In short, the objective findings regarding the Veteran's thoracolumbar spine do not show that forward flexion was limited to 60 degrees or less or that his combined ROM was limited to 120 degrees or less, even after consideration of pain and other symptoms described in DeLuca, nor do they show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The objective findings regarding the Veteran's cervical spine do not show that forward flexion of the cervical spine was limited to 30 degrees or less or that his combined ROM was limited to 170 degrees or less, even after consideration of pain and other symptoms described in DeLuca, and they also do not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  As a result, ratings in excess of 10 percent are not warranted for the Veteran's spine disabilities, and the claims are denied.

Other considerations

The Board has considered the applicability of "staged ratings."  However, the schedular criteria for higher ratings for either disability were not met at any distinct period during the course of the appeal, so staged ratings are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has also considered whether a separate rating is warranted for an associated neurological disability.  The Veteran reported numbness and tingling in his legs on various occasions, including during his 2012 hearing, and indicated that he experienced weakness in his legs that caused him to stumble.  He also reported loss of grip and upper body strength.  However, the evidence does not reflect any objective findings of a distinct neurological disability associated with either of the Veteran's spine disabilities.  The 2011 VA examiner noted normal sensory and reflex examination findings, and reported only a slight decrease in active movement in the Veteran's knees and hips, bilaterally, with normal muscle tone and no atrophy.  Moreover, in March 2012, a VA treatment provider noted that the Veteran moved all of his extremities with symmetry of strength, and indicated that no paresthesia was present.  Accordingly, there is no basis for a separate rating for neurological disability at this time.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria, along with the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that a claim for an increased rating can encompass a claim for individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Court has recognized that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion.")  Here, the RO determined that the issue of entitlement to TDIU was raised when the Veteran stated, during his 2011 spine examination, that he had left his job due to back pain and lifting requirements.  Entitlement to TDIU was subsequently denied in a July 2013 rating decision.  To date, the Veteran has not filed a Notice of Disagreement with that denial.  Moreover, the Veteran indicated, during VA treatment in 2012, that he was working full time as a sommelier, and stated in 2013 that he was employed by an import company.  Accordingly, the Board finds that no further action pursuant to Rice is required at this time.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

A disability rating higher than 10 percent for cervical spine strain is denied.

A disability rating higher than 10 percent for thoracolumbar spine strain with radiculopathy, status post fusion, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


